Citation Nr: 1519352	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.  

2.  Entitlement accrued benefits.  

3.  Entitlement to service connection for the cause of the Veteran's death.  



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1968 to August 1972.  He died in November 2008, and the appellant has claimed that she is entitled to benefits as a surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Phoenix certified this case to the Board on appeal.  

On the Appellant's November 2011 substantive appeal, she requested a Board hearing.  In March 2012, the RO notified the appellant that her videoconference hearing was scheduled for April 2012.  Later that month, she responded by calling the RO to request that this hearing be rescheduled.  Therefore, in August 2013, the Board remanded the case to reschedule the hearing.  In March 2015, the RO notified the appellant that her new videoconference hearing was scheduled for April 2015.  Although the RO sent copies of this notice to both of the appellant's addresses in Utah and Arizona and neither of these notices were returned as undeliverable, she failed to appear for that hearing.  The appellant has not requested that the hearing be rescheduled, nor has she provided good cause.  Therefore, the Board deems her request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).  

The Veterans Benefits Management System does not include any documents pertinent to the present appeal.  The Virtual VA claims file only contains records that are duplicative of those in the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the RO's July 2010 rating decision addressed the issues of entitlement to service connection for the cause of the Veteran's death, nonservice-connected death pension, and accrued benefits.  The appellant's April 2011 notice of disagreement (NOD) appears to have addressed all three issues; however, the September 2011 statement of the case (SOC) only addressed the issue entitlement to service connection for the cause of the Veteran's death.  Therefore, remand is required to issue a SOC on the issues of entitlement to service connection for nonservice-connected pension and accrued benefits.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Additionally, the record does not reflect that the RO has ever sent the appellant notice of the requirements for substantiating her June 2010 claim for DIC, nonservice-connected death pension, and accrued benefits.  Thus, a remand is needed to ensure she is provided proper notice.

Further, the appellant's June 2010 claim includes an indication that she remarried in December 2009.  Therefore, there appears to be a threshold question of whether she is entitled to recognition as the Veteran's surviving spouse for the purposes of VA benefits.  On remand, the AOJ should request clarification from the appellant, including any marriage certificate documenting her remarriage.  

Finally, with regard to the merits of the claim of entitlement to service connection for the cause of the Veteran's death, the record indicates that the Veteran received private treatment for his thyroid cancer prior to his death.  Moreover, the Appellant has argued in her April 2011 NOD and November 2011 substantive appeal that the Veteran developed thyroid cancer due to in-service radiation and herbicide exposure and that the Veteran's VA healthcare providers had offered the opinion that his illness was related to these exposures.  The Veteran's personnel file does reflect service in Vietnam from March 1970 to April 1971.  Therefore, on remand, if the appellant is recognized as the surviving spouse, the AOJ should also obtain a medical opinion to determine whether his cause of death may have been related to such exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the appellant provide a marriage certificate and any other relevant information pertaining to her remarriage after the Veteran's death.

The AOJ should make a determination as to whether the appellant is entitled to recognition as the surviving spouse of the Veteran.

2.  The AOJ should send the appellant a notice letter in connection with her claims.  The letter should inform her of the information and evidence that is necessary to substantiate the claims; (2) inform her about the information and evidence that VA will seek to provide; (3) inform her about the information and evidence she is expected to provide; and (4) ask her to provide any evidence in her possession that pertains to the claim.  The letter should also include an explanation as to the information or evidence needed to establish an effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

3.  The AOJ should issue a SOC that addresses the issues of entitlement to nonservice-connected death pension and accrued benefits.  

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that these particular issues will not be returned to the Board for appellate consideration following the issuance of the SOC unless she perfects her appeal. 

4.  If the appellant is recognized as the Veteran's surviving spouse, the AOJ should request that the appellant provide the names and addresses of any healthcare providers who treated the Veteran for his thyroid cancer.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for records from Dr. G.E.; Dr. O'N; MCH in Odessa, Texas; and the Huntsman Cancer Center. 

The AOJ should also secure any outstanding, relevant VA medical records.

4.  If the appellant is recognized as the Veteran's surviving spouse, the AOJ obtain a VA opinion regarding the nature and etiology of the Veteran's thyroid cancer after completing the foregoing development.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.  

The examiner should state whether it is at least as likely as not that the Veteran's thyroid cancer was due to his herbicide exposure in service or is otherwise causally or etiologically related to his military service (notwithstanding the fact that such an association may not be presumed).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

